UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-7


CALVIN ALPHONSO SHULER,

                                               Petitioner - Appellant,

           versus


JON OZMINT, Commissioner, South Carolina
Department of Corrections; HENRY MCMASTER,
Attorney General, State of South Carolina,

                                              Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:05-cv-01595-MBS)


Argued:   October 26, 2006                 Decided:   December 11, 2006


Before WILKINS, Chief Judge, and WIDENER and DUNCAN, Circuit
Judges.


Affirmed by unpublished opinion. Chief Judge Wilkins wrote the
opinion, in which Judge Widener and Judge Duncan joined.


ARGUED: Gerald Alan Kelly, Varnville, South Carolina; Francis J.
Cornely, Charleston, South Carolina, for Appellant.          Samuel
Creighton Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees. ON BRIEF: Henry Dargan
McMaster, Attorney General, John W. McIntosh, Chief Deputy Attorney
General, Donald J. Zelenka, Assistant Deputy Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
WILKINS, Chief Judge:

     Calvin Alphonso Shuler appeals an order of the district court

denying his petition for a writ of habeas corpus.1    See 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2006).      Shuler seeks relief from his

conviction and sentence of death for the murder of James Brooks.

For the reasons set forth below, we affirm.


                                 I.

     At 10:45 a.m. on December 3, 1997, three employees of Anderson

Armored Car--Brooks, Alton Amick, and Sherman Crozier--traveled in

a company truck to the First National Bank of Harleyville, South

Carolina.   Amick and Crozier were in the cab of the truck, while

Brooks was in the back. Upon arrival, Amick opened the driver-side

door and was immediately confronted by a man wearing fatigues, a

ski mask, and gloves, who was pointing a pistol at him.    An assault

rifle was slung over the man’s shoulder.

     The man ordered Amick and Crozier out of the truck.          He

entered the cab of the truck and engaged in a gun battle with

Brooks.   After the gunfire stopped, the man threw his pistol out a

window and drove away at a high rate of speed.   Shortly thereafter,

law enforcement officers found the abandoned truck, with Brooks in

the back, dead from multiple gunshot wounds.     Police dogs followed


      1
       Shuler named Jon Ozmint, Commissioner of the South Carolina
 Department of Corrections, and Henry McMaster, Attorney General of
 South Carolina, as Respondents. For ease of reference, we will
 refer to Respondents as “the State.”

                                 3
a scent trail from the truck and located an SKS assault rifle, a

bloody ski mask, and other items.

     Investigation revealed that the pistol was registered to

Shuler’s mother and that the rifle had been purchased by Demond

Jones, the fiancé of Shuler’s cousin.          Jones had purchased the

weapon at Shuler’s request, in order to satisfy a debt.

     Shuler was questioned and, during a polygraph examination,

confessed to the murder.      He indicated that he had previously

worked for Anderson Armored Car and thus knew how many employees

would be in the truck and how they would be armed.            He had planned

the robbery two weeks in advance and had lain in wait under a house

adjacent to the bank.

     Upon   Shuler’s   indictment   for    murder,    armed    robbery,   and

kidnapping, Marva Hardee-Thomas was appointed as defense counsel.

She contacted Dr. Donna Schwartz-Watts, a forensic psychiatrist.

Dr. Schwartz-Watts conducted an evaluation, during which Shuler

informed her that he had used anabolic steroids.              (Dr. Schwartz-

Watts had noticed Shuler’s physique and recalled judging him in a

previous bodybuilding competition.)         Shuler also relayed that he

had gotten into a fight with a coworker and had been shot, and that

his parents had recently died.          Shuler blamed these events on

“himself and his steroid use.”            J.A. 325.     Shuler also told

Dr. Schwartz-Watts that he had begun using cocaine base shortly

before the murder.


                                    4
      After Dr. Schwartz-Watts had completed her evaluation, the

prosecution filed a notice of intent to seek the death penalty.

Because Ms. Hardee-Thomas was not qualified under South Carolina

law to serve as counsel in a capital case, Shuler was appointed new

counsel, Norbert Cummings and Doyle Mark Stokes.                 Because Cummings

and Stokes were concerned about a “taint[]” from the involvement of

unqualified counsel, id. at 875, they elected to engage a new

psychiatric expert, Dr. Harold Morgan. However, counsel spoke with

Dr. Schwartz-Watts and obtained her report.

      Dr.    Morgan     examined     Shuler      on    several        occasions   and

subsequently        testified   at    a       pre-trial    competency        hearing.

Dr. Morgan stated that during his examinations, Shuler claimed to

be suffering from total memory loss dating from August 13, 1998,

when he knocked his head on a concrete floor as prison guards

attempted to subdue him for the purpose of obtaining a blood

sample.     Based on the symptoms and behaviors exhibited by Shuler,

Dr.   Morgan    concluded   that     Shuler’s        memory    loss    was   probably

feigned.       On   cross-examination,         Dr.    Morgan   expressed     general

agreement with the testimony of prosecution experts that other

behaviors exhibited by Shuler--including the recitation of military

cadences during examinations and claims of hallucinations--were

likely attempts to feign mental illness.




                                          5
      Shuler was declared competent and was convicted by a jury of

murder, armed robbery, and kidnapping.            The jury subsequently

imposed a sentence of death.

      After Shuler’s convictions and sentence were affirmed on

appeal, see State v. Shuler, 545 S.E.2d 805 (S.C.), cert. denied,

534 U.S. 977 (2001), Shuler sought post-conviction relief (PCR) in

state court. As is relevant here, Shuler asserted first that trial

counsel   were   constitutionally     deficient   for    (a)   failing   to

investigate Shuler’s history of steroid use and to present this

history, along with testimony regarding the psychological effects

of   steroid   use,   as   evidence   in   mitigation;   (b)   failing   to

investigate and present evidence in mitigation that Shuler had

ingested cocaine base immediately prior to the offense; and (c)

failing to inform Dr. Morgan that Shuler had attempted suicide

hours before the offense.         Second, Shuler maintained that the

prosecution knowingly presented perjured testimony by state witness

Demond Jones and failed to provide defense counsel with exculpatory

information regarding benefits received by Jones in exchange for

his testimony.   The PCR court denied relief on the merits after an

evidentiary hearing.

      Shuler thereafter sought federal habeas relief, asserting the

claims listed above.       The district court denied relief but granted

a certificate of appealability.       This appeal followed.




                                      6
                                       II.

      Shuler first maintains that trial counsel were ineffective in

a number of respects with regard to the penalty phase of his trial.

In   order   to    establish    that   his     constitutional       right   to   the

effective assistance of counsel was violated, Shuler must make a

twofold showing.      See Wiggins v. Smith, 539 U.S. 510, 521 (2003).

First, he must demonstrate that his attorneys’ “representation fell

below an objective standard of reasonableness.”                     Strickland v.

Washington, 466 U.S. 668, 688 (1984).                    “Judicial scrutiny of

counsel’s performance must be highly deferential,” and “every

effort [must] be made to eliminate the distorting effects of

hindsight    ...    and   to   evaluate       the    [challenged]   conduct      from

counsel’s perspective at the time.”                 Id. at 689.

      Shuler must also demonstrate that he was prejudiced by his

attorneys’ ineffectiveness, i.e., “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.”                  Id. at 694.

In the context of an ineffective assistance claim related to

counsel’s performance during the penalty phase of a capital trial,

the question is whether the habeas petitioner can demonstrate a

reasonable probability that at least one juror would have voted to

impose a sentence of life imprisonment.                 See Buckner v. Polk, 453

F.3d 195, 203 (4th Cir. 2006).




                                          7
     Review of Shuler’s ineffective assistance of counsel claims is

additionally constrained by the provisions of the Antiterrorism and

Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214.   Pursuant to that act, we review the decision of the district

court de novo, but we defer to the decision of the state court

insofar as it adjudicated Shuler’s claims.     See Conaway v. Polk,

453 F.3d 567, 581 (4th Cir. 2006).      A federal court may grant

habeas relief on a claim “adjudicated on the merits” by a state

court only if the state court ruling “resulted in a decision that

was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

of the United States” or “resulted in a decision that was based on

an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.”    28 U.S.C.A. § 2254(d).

     A decision is “contrary to” clearly established federal
     law if it either applies a legal rule that contradicts
     prior Supreme Court holdings or reaches a conclusion
     different from that of the Supreme Court “on a set of
     materially indistinguishable facts.” A decision is an
     “unreasonable application” of clearly established federal
     law if it “unreasonably applies” a Supreme Court
     precedent to the facts of the petitioner’s claim.

Buckner, 453 F.3d at 198 (quoting     Williams v. Taylor, 529 U.S.

362, 412-13 (2000)) (citation omitted).

     With these principles in mind, we turn to an examination of

Shuler’s claims.




                                  8
                             A.    Steroid Use

     Shuler first maintains that counsel were ineffective for

failing to investigate Shuler’s use of anabolic steroids.                    He

maintains that such an investigation would have resulted in the

development of evidence supporting statutory and non-statutory

mitigating factors relating to the drug abuse.

     At   the   PCR   hearing,     Shuler      presented   the   testimony   of

Dr. Harrison G. Pope, an expert on the effects of steroid use.

Dr. Pope testified that individuals who use large quantities of

anabolic steroids, in the manner typical of body builders, often

experience mania or hypomania characterized in part by marked

irritability and aggression.            Although Dr. Pope neither examined

Shuler nor spoke with him, he concluded that Shuler was abusing

steroids at the time of the crime based on Shuler’s admission to

Dr. Schwartz-Watts, reports from Dr. Schwartz-Watts and others

regarding Shuler’s physique, the fact that Shuler had asked his

girlfriend, Aleshia Berry, to contact a pharmacist friend for help

in acquiring drugs, and a “bizarre” and “aggressive” incident in

1996 in which Shuler held Berry’s head under the water in a pool

for “an extended period of time.”              J.A. 869 (internal quotation

marks   omitted).     Dr.   Pope    identified     increasingly    aggressive

behavior by Shuler, beginning in 1995 when Shuler was involved in

a drive-by shooting at his then-workplace and culminating with the

robbery-murder      for   which    he    had    been   sentenced   to   death.


                                         9
Ultimately, Dr. Pope stated his opinion that Shuler’s capacity to

conform      his   conduct      to    the    requirements     of    the     law     was

substantially impaired at the time of the offense (a statutory

mitigating factor under South Carolina law) due to steroid use.

     Shuler contends, in essence, that competent counsel would have

conducted a more thorough investigation of Shuler’s steroid use and

would have presented the testimony of an expert such as Dr. Pope in

order   to    persuade    the     jury   that    Shuler’s   steroid       use   was    a

mitigating     factor.       In      assessing    this   claim,    the    PCR     court

acknowledged the clearly established rule that “counsel has a duty

to make reasonable investigations or to make a reasonable decision

that makes particular investigations unnecessary.” Strickland, 466

U.S. at 691; see id. at 690-91 (“[S]trategic choices made after

thorough investigation of law and facts relevant to plausible

options are virtually unchallengeable; and strategic choices made

after less than complete investigation are reasonable precisely to

the extent that reasonable professional judgments support the

limitations on investigation.”).

     The PCR court found that trial counsel did conduct some

investigation into Shuler’s use of steroids.                In particular, based

on their knowledge that Shuler had used cocaine base and steroids,

counsel      instructed    the       defense     investigator      to    conduct      an

investigation into drug use by Shuler (but did not specifically

mention steroids). The investigation revealed some casual drug use


                                            10
and that the person suspected to have been Shuler’s dealer was

deceased.    However, the primary focus of the investigation was on

finding     witnesses   who    would        support    counsel’s    theory    of

mitigation--that Shuler was a good man and that the crime was out

of character.

       At the PCR hearing, defense counsel testified regarding their

strategy with respect to Shuler’s steroid use. Counsel stated that

they considered using the evidence but that they decided not to do

so because they were concerned that a jury in the conservative

county where the case was to be tried would find such evidence

aggravating    rather   than   mitigating.            Cummings,   for   example,

testified regarding his “reservations about introducing evidence

that a healthy, young, grown male self abuses illegal drugs in

order to bulk up.” J.A. 874 (internal quotation marks omitted).

Trial counsel also believed that presenting any evidence regarding

mental health issues, such as the psychological impact of steroid

use, would open the door to testimony that Shuler had attempted to

feign total memory loss, seizures, and hallucinations.                   Indeed,

counsel decided not to present any mental health testimony after

Dr. Morgan testified during the competency hearing that he believed

Shuler was malingering.

       The PCR court concluded that although counsel’s investigation

into   Shuler’s   steroid     use   was     limited,    that   limitation    was

objectively reasonable in light of counsel’s strategic judgment


                                       11
that   the   jury    would       view    such      evidence    as    aggravating,          not

mitigating.         We    cannot        conclude      that    this       ruling     was     an

unreasonable application of Strickland and Wiggins.                         Importantly,

the only evidence available to counsel indicated that Shuler’s

steroid use was limited and remote--according to Cummings and

Stokes, Shuler informed them only that he had taken some steroid

pills during the summer of 1997, and he denied having used steroids

near   the   time    of    the     crime.          Furthermore,      the    investigator

uncovered no evidence of extensive drug use, despite speaking with

numerous people who knew Shuler well.                  Counsel thus decided not to

present evidence of past voluntary use of a drug when that evidence

likely would have had a negative effect on the jury.2

                                  B.     Cocaine Base

       Shuler next contends that trial counsel were ineffective for

failing to develop and present to the jury evidence that he used

cocaine base in the hours before the offense.                      The PCR court found

that defense counsel knew before trial that Shuler had used cocaine

base and that, based on this knowledge, counsel had directed their

investigator    to       inquire       into    Shuler’s      use    of     drugs.         This




        2
       Although its conclusion that counsel’s investigation was not
 unreasonable was sufficient to dispose of Shuler’s claim regarding
 his steroid use, the PCR court nevertheless continued to the issue
 of whether Shuler suffered prejudice, and determined that he had
 not.   Because we hold that the ruling of the PCR court with
 respect to counsel’s effectiveness was not unreasonable, we do not
 consider its decision regarding prejudice.

                                              12
investigation did not reveal anything more than casual use of

drugs.

       Stokes and Cummings discussed the possibility of introducing

evidence of Shuler’s use of cocaine base as part of the case in

mitigation, but elected not to do so.                    This decision was driven by

the same strategic considerations that animated the decision not to

present evidence regarding Shuler’s use of steroids: fear that the

jury   would   view    casual        drug     use    as    aggravating    rather    than

mitigating     and     concern         that        any    testimony     regarding    the

psychological effects of cocaine use would be countered with

potentially devastating testimony regarding Shuler’s attempts to

feign mental illness.

       The PCR court concluded that counsel’s strategic decision not

to present evidence of Shuler’s cocaine use was not objectively

unreasonable under the circumstances. We agree with the conclusion

of the district court that this ruling by the PCR court was neither

contrary     to,     nor   an        unreasonable         application     of,   clearly

established federal law.

                                C.    Suicide Attempt

       In a report filed shortly after the crime, FBI Special Agent

David Espie wrote that “[a]s Shuler contemplated the robbery” while

lying in bed during the early morning hours of December 3, “he held

the assault rifle that Jones had purchased for [him]; at this time,

this rifle was fully loaded....                Shuler placed the barrel of this


                                              13
rifle   into    his   mouth     and   pulled    the      trigger.”       J.A.      770.

Unbeknownst to Shuler, the safety was on, and thus the rifle did

not fire.

      Shuler asserts that trial counsel were ineffective for failing

to provide the information in Espie’s report to Dr. Morgan and to

present it to the jury.       The PCR court rejected these claims, first

finding as a fact that trial counsel did inform Dr. Morgan of the

suicide attempt, although they may have done so orally rather than

by providing Dr. Morgan with a copy of Espie’s report.                  Shuler does

not contend that this finding is unreasonable in light of the

evidence presented during the PCR hearing, nor could he credibly do

so.

      Second, the PCR court concluded that it was not unreasonable

for counsel to fail to present the suicide attempt to the jury.                      In

the view of the PCR court, mere presentation of the attempt (e.g.,

by    seeking    admission      of    Espie’s      report)      would    have      been

insufficient, standing alone, to justify a jury instruction on the

statutory and nonstatutory mitigating factors that Shuler alleges

are supported by the suicide attempt.                    Thus, presentation of

psychological testimony would have been necessary, with the result

that the door would be opened to evidence regarding Shuler’s

malingering.      The PCR court therefore concluded that counsel’s

failure   to    present   the    suicide      attempt    to     the   jury   was    not

objectively     unreasonable     “[i]n     light    of    the    obvious     negative


                                         14
aspects     of    possible    rebuttal     evidence     that   [Shuler]      was

malingering.”      Id. at 892 (internal quotation marks omitted).            We

conclude that the ruling of the PCR court that counsel were not

ineffective regarding Shuler’s suicide attempt was neither contrary

to, nor an unreasonable application of, Supreme Court precedent.

      The PCR court further concluded that even if the failure to

present this evidence was ineffective, Shuler could not demonstrate

prejudice.       We hold that this ruling also was not unreasonable.

Counsel’s mitigation strategy was to present Shuler as a good man

who had made a terrible mistake.         As part of this strategy, counsel

presented testimony regarding Shuler’s reaction to his parents’

deaths.      Various   witnesses    testified    that    Shuler     was   deeply

depressed following his parents’ deaths; this testimony included a

statement that “all the life went out” of him after his parents’

passing.    Id. at 271.      His aunt testified that on one occasion she

found Shuler in the cemetery, lying between his parents’ graves.

In short, the jury was fully aware of Shuler’s depression at the

time of the crime.     The jury also knew that the crime took place on

December 3, which was both Shuler’s birthday and the anniversary of

his mother’s burial.          While evidence of a suicide attempt would

have provided an additional piece of the puzzle, we cannot say that

the   PCR   court    unreasonably    applied    the     prejudice    prong   of

Strickland when it concluded that Shuler had failed to demonstrate

a reasonable probability that, absent counsel’s failure to present


                                      15
the evidence, at least one juror would have voted to impose a life

sentence.


                                 III.

     Finally, Shuler raises two claims related to the testimony of

Demond Jones.   First, he maintains that the prosecution knowingly

allowed Jones to testify falsely regarding his plea agreement with

the federal government.   See Napue v. Illinois, 360 U.S. 264, 269

(1959).     Second, Shuler claims that the prosecution failed to

produce evidence regarding a particular aspect of the agreement,

namely, that Jones would be incarcerated in South Carolina.     See

Brady v. Maryland, 373 U.S. 83, 87 (1963).   We affirm the denial of

relief as to both of these claims.

                          A.   Napue Claim

     A conviction acquired through the knowing use of perjured

testimony by the prosecution violates due process.   See Napue, 360

U.S. at 269.    This is true regardless of whether the prosecution

solicited testimony it knew to be false or simply allowed such

testimony to pass uncorrected.    See Giglio v. United States, 405

U.S. 150, 153 (1972); Napue, 360 U.S. at 269.     The Supreme Court

has held that a defendant is entitled to relief on such a claim

when “‘there is any reasonable likelihood that the false testimony

could have affected the judgment of the jury.’”   Kyles v. Whitley,




                                  16
514 U.S. 419, 433 n.7 (1995) (quoting United States v. Agurs, 427

U.S. 97, 103 (1976)).

       Because Jones was a convicted felon, it was illegal for him to

possess the SKS rifle he purchased for Shuler.         He was charged with

several federal offenses in connection with his purchase of the

weapon. Jones pleaded guilty to a single offense and was sentenced

to 41 months imprisonment.      However, the plea agreement provided

that the United States would seek a sentence reduction pursuant to

Rule 35 of the Federal Rules of Criminal Procedure if Jones

“cooperate[d] pursuant to the provisions of this Plea Agreement,

and that cooperation is deemed by Attorneys for the Government as

providing      substantial   assistance    in    the    investigation    or

prosecution of another person who has committed an offense.”            J.A.

863.

       During cross-examination, Shuler unsuccessfully attempted to

elicit   Jones’    acknowledgment   of    this   provision   of   the   plea

agreement:

            Q.     ... they have a right to reconsider your
       sentence, the United States Attorney ... can go back and
       ask Judge Norton to give you a reduction under the rules
       as part of its plea agreement; isn’t that correct?

              A.   I’m not promised nothing.

       ....

            Q.   You signed a plea agreement with the United
       States Government .... This is an original file[d] back
       on April 8, 1997, where you agreed to plead guilty. I
       want you to please take a look at it and see if you can
       identify it?

                                    17
              A.   Yes, sir.

       ....

            Q.   They agreed to drop certain counts of the
       indictment, certain charges, everything else if you
       agreed to come to this courtroom today and testify as
       you’re testifying, right?

              A.   Right.

              Q.   Okay.

                 And I’m asking you under oath this morning:
       Were you not told by either the United States Attorney or
       your lawyer ... that if you testified here they would
       have the right to come back and seek a reduction under
       the rules of federal court for you if you testified in
       this hearing today?

              A.   No.

              Q.   They did not tell you that?

              A.   I ain’t promised nothing.

              Q.   You[’re] understanding you’re under oath?

              A.   I’m right.

            Q.   You’re as sure of that last statement as you
       are about ... every other piece of testimony you
       testified to for the State, are you not, sir?

       ....

              A.   I wasn’t promised anything.

Id. at 202-04.

       Shuler maintains that Jones’ testimony was false, in that he

claimed not to be aware of the possibility of a Rule 35 motion, and

that   the    prosecution   violated    Napue   by   allowing   this   false

testimony to pass uncorrected.         The PCR court concluded, and we


                                   18
will accept for purposes of analyzing this issue, that Jones’

testimony on this point was incorrect because the Government had

promised that it would seek a reduction in Jones’ sentence if he

testified truthfully at Shuler’s trial, although the plea agreement

noted that the district court would not be bound to grant such a

motion.   However, the PCR court concluded that relief was not

warranted because the jury was made aware, through questioning by

the prosecution and Shuler, of the nature of Jones’ agreement and

because the inaccurate testimony was not material in light of the

“vehement attack” on Jones’ credibility:

     [D]efense   counsel’s   cross-examination    successfully
     impugned Jones’ character by: (1) eliciting Jones had
     repeatedly spoken with State and federal police officers,
     but refused to talk with defense investigators; (2)
     showing Jones was on probation for assault and battery
     with the intent to kill when he was arrested on federal
     charges, and he had not had a State probation revocation
     hearing; (3) demonstrating Jones admitted lying on his
     federal firearms application for the SKS rifle; and (4)
     demonstrating Jones had not been charged by the Solicitor
     in connection with [Shuler’s] case, and had not been
     charged with lying to the FBI.

Id. at 901 (internal quotation marks omitted).

     We agree with the district court that the analysis of the PCR

court was neither contrary to, nor an unreasonable application of,

the principles set forth in Napue.     Accordingly, we affirm the

rejection of this claim by the district court.

                       B.   Brady Violation

     Shuler makes a second claim related to Jones’ testimony,

namely, that the prosecution failed to reveal to the defense that

                                19
Jones was promised that he would be incarcerated in South Carolina

in exchange for his testimony and that he would receive drug

treatment.    The claim regarding incarceration is based on a letter

from   the   Assistant   United   States   Attorney   in   Jones’   case   to

Shuler’s prosecutor.     The letter stated, in relevant part,

       Judge Norton ... indicated that he would recommend that
       Jones be designated to the federal prison in Estill which
       should be relatively convenient for trial preparation.
       Judge Norton said that if there are any difficulties with
       your having access to Jones for trial preparation, or at
       such time as you need him transported for trial, he will
       be glad to assist by issuing the appropriate orders at my
       request.

J.A. 834-35.     Shuler also notes that during Jones’ sentencing

hearing, Jones’ counsel requested that his client be assigned to

the federal penitentiary at Estill.

       The PCR court found as a fact that there was no “deal” with

Jones regarding his place of incarceration; rather, the letter

cited by Shuler indicated an attempt to ensure that Jones, a key

witness against Shuler, would be readily available for trial

preparation.     This finding is not unreasonable in light of the

evidence presented to the PCR court.

       Because the PCR court was concerned about the appearance that

“Jones’ counsel had a ‘say’ in Jones’ penal destination,” id. at

905, the court additionally considered whether the failure to

divulge the purported “deal” was material. The PCR court concluded

that the evidence was not material in light of the extensive

impeachment of Jones (detailed above) and the extensive evidence of

                                    20
Shuler’s guilt, which included his confession. This conclusion was

not an unreasonable one, and we affirm the denial of this claim by

the district court.


                               IV.

     For the reasons set forth above, we affirm the denial of

habeas relief by the district court.


                                                         AFFIRMED




                               21